UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

UNITED STATES OF AMERICA
ORDER

 

19 Cr. 282 (WHP}
WILLIAM PIETRUSZEWSKI,

Defendant.

~ - ------- X

WHEREAS, with, the Consent cf the defendant, WILLIAM
PIETRUSZEWSKI, his guilty plea allocution was taken before a United
States Magistrate Judge On April 19, 2019; and

WHEREAS, a transcript cf the allocution was made and
thereafter was transmitted to the District Court; and

WHEREAS, upon review Of that transcript, this Court has
determined that the defendant entered the guilty plea knowingly`

and voluntarily and that there was a factual basis for the guilty

plea;

IT IS HEREBY ORDERED that the defendant’s guilty plea is
accepted.
SO ORDERED:

Dated: New York, New York
§ §'xi iii
§$\§ BJ»$M QR& §§ ~ K@W

THE HONQRABLE wILLIAM H. WHULEY II:
UNITED sTATEs DISTRICT JUDGE

SOUTHERN DISTRICT OF NEW YORK

 

